EXECUTION VERSION
FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into as of April 7, 2020 among MOHAWK INDUSTRIES, INC.,
a Delaware corporation (the “Company”), ALADDIN MANUFACTURING CORPORATION, a
Delaware corporation (“Aladdin”), DAL-TILE DISTRIBUTION, INC., a Delaware
corporation (“Dal-Tile”; Dal-Tile, together with the Company and Aladdin, the
“Domestic Borrowers”), MOHAWK UNITED INTERNATIONAL B.V., a private limited
liability company (besloten vennootschap met beperkte aansprakelijkheid)
incorporated under the laws of the Netherlands, having its official seat
(statutaire zetel) in Oisterwijk, the Netherlands and its office at
Beneluxstraat 1 (5061 KD) Oisterwijk, the Netherlands, and registered with the
Trade Register of the Chambers of Commerce under number 17229715 (“Mohawk BV”),
MOHAWK INTERNATIONAL HOLDINGS S.À. R.L., a company organized and existing under
the laws of Luxembourg as a société à responsibilité limitée, having its
registered address at 10B, Rue des Mérovingiens, L-8070 Bertrange, Grand Duchy
of Luxembourg, registered with the Luxembourg Register of Commerce and Companies
under number B-110.608 (“Mohawk International”), UNILIN BV, a private limited
liability company (besloten vennootschap), as successor-in-interest to UNILIN
BVBA by operation of the Belgian Code for Companies and Associations, organized
under the laws of Belgium, and having its statutory seat (statutaire zetel) at
Ooigemstraat 3, 8710 Wielsbeke and registered with the Crossroads Bank for
Enterprises under nr. 0405.414.072 RPR/RPM Ghent, Kortrijk division (“Unilin”),
PREMIUM FLOORS AUSTRALIA PTY LIMITED, a proprietary company with limited
liability incorporated under the laws of Australia registered under ACN 152 867
984 (“Premium Australia”; Premium Australia, together with Mohawk BV, Mohawk
International and Unilin, the “Foreign Borrowers”; the Foreign Borrowers,
together with the Domestic Borrowers, each, a “Borrower” and collectively, the
“Borrowers”), each Lender party thereto, and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as the Administrative Agent. All capitalized terms used herein and
not otherwise defined herein shall have the meanings given to such terms in the
Credit Agreement (as defined below).
RECITALS
WHEREAS, the Borrowers, the Designated Borrowers party thereto, the Lenders
party thereto, Wells Fargo Bank, National Association, as the Administrative
Agent, the Swing Line Lender and a L/C Issuer, entered into that certain Second
Amended and Restated Credit Agreement, dated as of October 18, 2019 (as amended,
restated, amended and restated, supplemented, extended, replaced or otherwise
modified from time to time, the “Credit Agreement”);
WHEREAS, the Borrowers have requested that the Credit Agreement be amended as
set forth below, subject to the terms and conditions specified in this
Amendment; and
WHEREAS, the parties hereto are willing to amend the Credit Agreement, subject
to the terms and conditions specified in this Amendment.
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
1.Amendments to Credit Agreement.
(a) The definition of “Bail-In Action” in Section 1.01 of the Credit Agreement
is amended to read as follows:



--------------------------------------------------------------------------------



“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
(b) The definition of “Bail-In Legislation” in Section 1.01 of the Credit
Agreement is amended to read as follows:
“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
(c) The definition of “Write-Down and Conversion Powers” in Section 1.01 of the
Credit Agreement is amended to read as follows:
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
(d) Section 1.01 of the Credit Agreement is amended to add the following defined
terms in the appropriate alphabetical order:
“Affected Financial Institution” means (a) any EEA Financial Institution, or (b)
any UK Financial Institution.
“Existing Term Loan Credit Agreement” means that certain Credit Agreement, dated
as of the First Amendment Effective Date, by and among the Company, certain
Domestic Subsidiaries of the Company party thereto from time to time, the
lenders from time to time party thereto, and Wells Fargo, as administrative
agent.
“Existing Term Loan Credit Agreement Obligations” has the meaning specified in
Section 7.01.
“First Amendment Effective Date” means April 7, 2020.
2
CHAR1\1720075v1

--------------------------------------------------------------------------------



“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
(e) The reference to “EEA Financial Institutions” in the heading to Section 5.21
of the Credit Agreement is amended to read “Affected Financial Institutions”.
The reference to “EEA Financial Institution” in Section 5.21 of the Credit
Agreement is amended to read “Affected Financial Institution”.
(f) Section 7.01(a) of the Credit Agreement is amended to read as follows:
(a) (i) Liens pursuant to any Loan Document; and (ii) Liens pursuant to any Loan
Documents (as defined in the Existing Term Loan Credit Agreement), and pursuant
to any Refinancing Indebtedness in respect thereof;
(g) Section 7.01 of the Credit Agreement is amended to (i) amend the “.” at the
end of Section 7.01(u) to be a “;”, and (ii) add a proviso immediately following
Section 7.01(u) to read as follows:
provided, that, notwithstanding anything to the contrary set forth in this
Agreement, neither the Company nor any Restricted Subsidiary shall create,
provide or suffer to exist any Lien in favor of the holders (or any trustee,
agent or representative of such holders) of any Obligation (as defined in the
Existing Term Loan Credit Agreement) (or any similar concept, however defined,
collectively, the “Existing Term Loan Credit Agreement Obligations”) under or in
connection with the Existing Term Loan Credit Agreement (or any documentation
entered into in connection with any Refinancing Indebtedness in respect thereof)
securing all or any of the Existing Term Loan Credit Agreement Obligations (or
any Refinancing Indebtedness in respect thereof) unless, concurrently with the
creation, provision or existence of any such Lien, the Company creates, provides
and permits to exist, and causes each such applicable Restricted Subsidiary to
create, provide and permit to exist, (i) Liens in favor of the Administrative
Agent, for the benefit of the Lender Parties, securing the Obligations, (ii)
solely to the extent required by any of the Existing Indentures (in each case,
as in effect on the First Amendment Effective Date) or any similar series of
notes (or, in each case, any Refinancing Indebtedness in respect thereof that
does not, taken as a whole, materially expand the scope of the applicable
requirement set forth in the applicable Existing Indentures (as in effect on the
First Amendment Effective Date) or any similar series of notes, as applicable),
and only with respect to the asset or assets for which Liens are required
pursuant to the provisions of any of the applicable Existing Indentures (in each
3
CHAR1\1720075v1

--------------------------------------------------------------------------------



case, as in effect on the First Amendment Effective Date) or any similar series
of notes (or, in each case, any Refinancing Indebtedness in respect thereof that
does not, taken as a whole, materially expand the scope of the applicable
requirement set forth in the applicable Existing Indentures (as in effect on the
First Amendment Effective Date) or any similar series of notes, as applicable),
Liens in favor of the holders (or any trustee, agent or representative of such
holders) of any notes under the applicable Existing Indentures or applicable
similar series of notes (or, in each case, any Refinancing Indebtedness in
respect thereof) securing the obligations under the applicable Existing
Indentures or the applicable similar series of notes (or, in each case, any
Refinancing Indebtedness in respect thereof), and (iii) solely to the extent
required by any agreement evidencing Indebtedness referenced in subclause
(xii)(B) of the first proviso to Section 7.09 (or any Refinancing Indebtedness
in respect thereof that does not, taken as a whole, materially expand the scope
of the applicable requirement set forth in any such agreement), and only with
respect to the asset or assets for which Liens are required pursuant to the
provisions of any such agreement (or any Refinancing Indebtedness in respect
thereof that does not, taken as a whole, materially expand the scope of the
applicable requirement set forth in any such agreement), Liens in favor of the
holders (or any trustee, agent or representative of such holders) of any such
Indebtedness (or any Refinancing Indebtedness in respect thereof) securing the
obligations in respect of any such Indebtedness (or any Refinancing Indebtedness
in respect thereof), in each case (A) on an equal and ratable basis as the Liens
securing the Existing Term Loan Credit Agreement Obligations (or Liens securing
Refinancing Indebtedness in respect thereof, as the case may be), (B) on an
equal and ratable basis as the Liens securing the Obligations, (C) solely to the
extent required by any of the Existing Indentures (in each case, as in effect on
the First Amendment Effective Date) or any similar series of notes (or, in each
case, any Refinancing Indebtedness in respect thereof that does not, taken as a
whole, materially expand the scope of the applicable requirement set forth in
the applicable Existing Indentures (as in effect on the First Amendment
Effective Date) or the applicable series of similar notes, as applicable), on an
equal and ratable basis as the Liens securing the obligations under the
applicable Existing Indentures or the applicable similar series of notes (or, as
applicable, any Refinancing Indebtedness in respect thereof) that are provided
as contemplated pursuant to clause(ii) above, and (D) solely to the extent
required by any agreement evidencing Indebtedness referenced in subclause
(xii)(B) of the first proviso to Section 7.09 (or any Refinancing Indebtedness
in respect thereof that does not, taken as a whole, materially expand the scope
of the applicable requirement set forth in any such agreement), on an equal and
ratable basis as the Liens securing the obligations in respect of any such
Indebtedness (or any Refinancing Indebtedness in respect thereof) that are
provided as contemplated pursuant to clause(iii) above; and, in connection
therewith, the Company or the applicable Restricted Subsidiary delivers to the
Administrative Agent, for the benefit of the Lender Parties, such documents,
instruments and certificates as may be reasonably requested by the
Administrative Agent, all in form, content and scope reasonably acceptable to
the Administrative Agent.
(h) Section 7.03(a) of the Credit Agreement is amended to read as follows:
(a) (i) Indebtedness under the Loan Documents; and (ii) Indebtedness under the
Loan Documents (as defined in the Existing Term Loan Credit Agreement), and any
Refinancing Indebtedness in respect thereof;
4
CHAR1\1720075v1

--------------------------------------------------------------------------------



(i) Clause (ix) in the first proviso to Section 7.09 of the Credit Agreement is
amended to read as follows:
(ix) (A) exist on the First Amendment Effective Date and (to the extent not
otherwise permitted by this Section 7.09) either are contained in the Existing
Indentures (as in effect on the First Amendment Effective Date), the Existing
Term Loan Credit Agreement (as in effect on the First Amendment Effective Date)
or, with respect to any limitation existing as of the Restatement Effective
Date, are listed on Schedule 7.09, and (B) to the extent limitations permitted
by clause (A) are set forth in an agreement evidencing Indebtedness, are set
forth in any agreement evidencing any Refinancing Indebtedness in respect of
such Indebtedness so long as such modification, replacement, renewal, extension
or refinancing, taken as a whole, does not materially expand the scope of such
limitation;
(j) Clause (xii) in the first proviso to Section 7.09 of the Credit Agreement is
amended to read as follows:
(xii) are either (A) contained in any agreement (1) evidencing Indebtedness
which a Loan Party or Subsidiary may create, incur, assume, or permit or suffer
to exist under Section 7.03 and (2) which are not more restrictive to the
Company and the Lender Parties than the such limitations contained in this
Agreement, the Existing Indentures (as in effect on the First Amendment
Effective Date) or the Existing Term Loan Credit Agreement (as in effect on the
First Amendment Effective Date); (B) contained in any term loan credit facility
agented by Wells Fargo in an aggregate principal amount (including any
incremental term loans thereunder) not to exceed $500,000,000 (other than the
Existing Term Loan Agreement or any Refinancing Indebtedness in respect
thereof); or (C) contained in any agreement evidencing any Refinancing
Indebtedness in respect of any such Indebtedness so long as such modification,
replacement, renewal, extension or refinancing, taken as a whole, does not
materially expand the scope of such limitation;
(k) The final proviso to Section 7.09 of the Credit Agreement is amended to read
as follows:
provided, that, neither the Company nor any of its Restricted Subsidiaries shall
create, incur, assume, or permit or suffer to exist any consensual restriction
(other than this Agreement or any other Loan Document) on the granting of Liens
in favor of the Administrative Agent, other than (A) the equal and ratable
sharing provisions under (x) the Existing Indentures (as in effect on the First
Amendment Effective Date), or any Refinancing Indebtedness in respect thereof
(so long as any such restriction set forth in any agreement with respect to such
Refinancing Indebtedness does not, taken as a whole, materially expand the scope
of such restriction) or (y) any agreement evidencing Indebtedness described in
clause (xii) (other than subclause (xii)(B) thereof) so long as such provisions
are the same as, or substantially similar to, the equal and ratable sharing
provisions under either of the Existing Indentures (as in effect on the First
Amendment Effective Date), or any Refinancing Indebtedness in respect of either
of the Existing Indentures (so long as any such restriction set forth in any
agreement with respect to such Refinancing Indebtedness does not, taken as a
whole, materially expand the scope of such restriction), (B) as to any term loan
agreement evidencing any Indebtedness described in
5
CHAR1\1720075v1

--------------------------------------------------------------------------------



subclause (xii)(B), any such restriction set forth in such term loan agreement,
so long as such restriction is the same as, or substantially similar to, the
restrictions as are set forth in this Agreement (or any Refinancing Indebtedness
in respect thereof that does not, taken as a whole, materially expand the scope
of such restriction), (C) any such restriction set forth in the Existing Term
Loan Credit Agreement (as in effect on the First Amendment Effective Date), or
any Refinancing Indebtedness in respect thereof (so long as any such restriction
set forth in any agreement with respect to such Refinancing Indebtedness does
not, taken as a whole, materially expand the scope of such restriction), or (D)
any such customary restrictions set forth in the Contractual Obligations
permitted pursuant to clauses (i) through (xi) of the first proviso to this
Section 7.09.
(l) The reference to “Assignment and Assumption or in any amendment or other
modification hereof” in Section 10.17 of the Credit Agreement is amended to read
“Loan Document or any other document executed in connection herewith”.
(m) The reference to “EEA Financial Institutions” in the heading to Section
10.26 of the Credit Agreement is amended to read “Affected Financial
Institutions”. Each reference to “EEA Financial Institution” in Section 10.26 of
the Credit Agreement is amended to read “Affected Financial Institution”. Each
reference to “an EEA Resolution Authority in Section 10.26 of the Credit
Agreement is amended to read “the applicable Resolution Authority”. The
reference to “any EEA Resolution Authority” in Section 10.26 of the Credit
Agreement is amended to read “the applicable Resolution Authority”.
2. Conditions Precedent. This Amendment shall be effective upon satisfaction of
the following conditions precedent:
(a) receipt by the Administrative Agent of counterparts of this Amendment duly
executed by the Borrowers, the Required Lenders, and the Administrative Agent;
and
(b) receipt by the Administrative Agent of evidence that the Existing Term Loan
Credit Agreement (as defined in the Credit Agreement (as amended by this
Amendment)), in form and substance reasonably satisfactory to the Administrative
Agent, is effective (or will be effective simultaneously with the effectiveness
of this Amendment).
3. Miscellaneous.
(a) The Loan Documents and the obligations of the Loan Parties thereunder are
hereby ratified and confirmed and shall remain in full force and effect
according to their terms. This Amendment is a Loan Document.
(b) Each Borrower represents and warrants that: (i) such Borrower has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to execute, deliver and perform its
obligations under this Amendment; (ii) the execution, delivery and performance
by such Borrower of this Amendment have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (A) contravene
the terms of such Borrower’s Organization Documents, (B) conflict with or result
in any breach or contravention of (1) any material Contractual Obligation to
which such Borrower is a party or affecting such Borrower or the properties of
such Borrower or any of its Restricted Subsidiaries, or (2) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Borrower or its property is subject, (C) result in the creation of
any
6
CHAR1\1720075v1

--------------------------------------------------------------------------------



Lien under any material Contractual Obligation to which such Borrower is a party
or affecting such Borrower or the properties of such Borrower or any of its
Restricted Subsidiaries, except for Liens permitted under the Credit Agreement,
or (D) violate any Law; (iii) no approval, consent, exemption, authorization, or
other action by, or notice to, or filing with, any Governmental Authority or any
other Person is necessary or required in connection with the execution, delivery
or performance by such Borrower of this Amendment; (iv) this Amendment has been
duly executed and delivered by such Borrower and constitutes a legal, valid and
binding obligation of such Borrower, enforceable against such Borrower in
accordance with its terms; provided, that, the enforceability of this Amendment
is subject in each case to general principles of equity and to bankruptcy,
insolvency (including administration) and similar Laws affecting the enforcement
of creditors’ rights generally; and (v) after giving effect to this Amendment,
(A) the representations and warranties of the Borrowers contained in Article V
of the Credit Agreement (as amended by this Amendment) or in any other Loan
Document, or in any document furnished at any time under or in connection
therewith, shall be true and correct in all material respects (or, if qualified
by materiality or Material Adverse Effect, in all respects) on and as of the
date of this Amendment (except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date) and except that for purposes of this
Section 3(b)(v)(A), the representations and warranties contained in Section
5.05(a) of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to Section 6.01(a) of the Credit Agreement, and
(B) no Default shall exist.
(c) This Amendment may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page of this Amendment by
facsimile or other electronic imagine means shall be effective as delivery of a
manually executed counterpart of this Amendment.
(d) If any provision of this Amendment is held to be illegal, invalid or
unenforceable, (i) the legality, validity and enforceability of the remaining
provisions of this Amendment shall not be affected or impaired thereby and (ii)
the parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
(e) THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY, SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.
(f) The terms of Sections 10.14 and 10.15 of the Credit Agreement with respect
to submission to jurisdiction, waiver of venue and waiver of jury trial are
incorporated herein by reference, mutatis mutandis, and the parties hereto agree
to such terms.
[Signature pages follow]




7
CHAR1\1720075v1

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
BORROWERS:     MOHAWK INDUSTRIES, INC.
By: /s/ Shailesh Bettadapur
Name: Shailesh Bettadapur
Title: Vice President and Treasurer
ALADDIN MANUFACTURING CORPORATION
By: /s/ Shailesh Bettadapur
Name: Shailesh Bettadapur
Title: Vice President and Treasurer
DAL-TILE DISTRIBUTION, INC.
By: /s/ Shailesh Bettadapur
Name: Shailesh Bettadapur
Title: Vice President and Treasurer
MOHAWK UNITED INTERNATIONAL B.V.
By: /s/ Shailesh Bettadapur
Name: Shailesh Bettadapur
Title: Authorized Representative
MOHAWK INTERNATIONAL HOLDINGS S.À. R.L.
By: /s/ Shailesh Bettadapur
Name: Shailesh Bettadapur
Title: Authorized Representative
UNILIN BV
By: /s/ Shailesh Bettadapur
Name: Shailesh Bettadapur
Title: Authorized Representative




MOHAWK INDUSTRIES, INC.
FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





Executed by Premium Floors Australia Pty Limited in accordance with section 127
of the Corporations Act 2001 (Cth):


/s/ TANIA MARIE PAULING  /s/ SUSAN ANNE RECHENBERG-DUPE
Signature of director
Signature of company secretary/director
TANIA MARIE PAULING
Full name of director
SUSAN ANNE RECHENBERG-DUPE Full name of company secretary/director





MOHAWK INDUSTRIES, INC.
FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT:   WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent
By: /s/ Kay Reedy
Name: Kay Reedy
Title: Managing Director




MOHAWK INDUSTRIES, INC.
FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------




LENDERS:     WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender
By: /s/ Kay Reedy
Name: Kay Reedy
Title: Managing Director




MOHAWK INDUSTRIES, INC.
FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------




BANK OF AMERICA, N.A.,
as a Lender
By: /s/ Stephen J. D'Elia
Name: Stephen J. D'Elia
Title: Vice President







--------------------------------------------------------------------------------


EXECUTION VERSION
BARCLAYS BANK PLC,
as a Lender
By: /s/ Sean Duggan
Name: Sean Duggan
Title: Vice President







--------------------------------------------------------------------------------


EXECUTION VERSION
JPMORGAN CHASE BANK, N.A.,
as a Lender
By: /s/ Jonathan Bennett
Name: Jonathan Bennett
Title: Executive Director







--------------------------------------------------------------------------------


EXECUTION VERSION
MIZUHO BANK, LTD.,
as a Lender
By: /s/ Donna DeMagistris
Name: Donna DeMagistris
Title: Authorized Signatory







--------------------------------------------------------------------------------


EXECUTION VERSION
MUFG BANK, LTD.,
as a Lender
By: /s/ Brett A. Parker
Name: Brett A. Parker
Title: Vice President







--------------------------------------------------------------------------------


EXECUTION VERSION
PNC BANK, NATIONAL ASSOCIATION,
as a Lender
By: /s/ Brandon K. Fiddler
Name: Brandon K. Fiddler
Title: Senior Vice President







--------------------------------------------------------------------------------


EXECUTION VERSION
TRUIST BANK,
as a Lender
By: /s/ Max Greer
Name: Max Greer
Title: Senior Vice President







--------------------------------------------------------------------------------


EXECUTION VERSION
U.S. BANK NATIONAL ASSOCIATION,
as a Lender
By: /s/ Sean P. Walters
Name: Sean P. Walters
Title: Vice President







--------------------------------------------------------------------------------


EXECUTION VERSION
BNP PARIBAS,
as a Lender
By: /s/ Monica Tilani
Name: Monica Tilani
Title: Vice President
By: /s/ Kirk Hoffman
Name: Kirk Hoffman
Title: Managing Director







--------------------------------------------------------------------------------


EXECUTION VERSION
UNICREDIT BANK AG, NEW YORK BRANCH,
as a Lender
By: /s/ Priya Trivedi
Name: Priya Trivedi
Title: Director
By: /s/ Thomas Petz
Name: Thomas Petz
Title: Director







--------------------------------------------------------------------------------


EXECUTION VERSION
GOLDMAN SACHS LENDING PARTNERS LLC,
as a Lender
By: /s/ Jamie Minieri
Name: Jamie Minieri
Title: Authorized Signatory







--------------------------------------------------------------------------------


EXECUTION VERSION
KBC BANK N.V., NEW YORK BRANCH,
as a Lender
By: /s/ Deborah Carlson
Name: Deborah Carlson
Title: Director
By: /s/ Francis Payne
Name: Francis Payne
Title: Managing Director







--------------------------------------------------------------------------------


EXECUTION VERSION
First Horizon Bank,
as a Lender
By: /s/ K Lebron Womack
Name: K Lebron Womack
Title: Senior Vice President, Commercial Banking

